     Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 1 of 19 PageID #: 1




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK



Prometheus Global Media, LLC and
Billboard IP Holdings, LLC,                    Civil Action No. 1:19-cv-3256

                   Plaintiffs,                 JURY TRIAL DEMANDED

v.

John Davis, Steve Stewart, Rodney J.
Tucciarone, Brian Connolly, and John
Golden, all doing business as Billboard Live
Band, and One or More John/Jane Doe(s),

                   Defendants.


   COMPLAINT FOR TRADEMARK AND SERVICE MARK INFRINGEMENT,
UNFAIR COMPETITION, DILUTION, CYBERSQUATTING AND COUNTERFEITING

       Prometheus Global Media, LLC and Billboard IP Holdings, LLC (hereinafter

“Plaintiffs”), bring this action against John Davis, Steve Stewart, Rodney J. Tucciarone, Brian

Connolly, and John Golden, all doing business as “Billboard Live Band,” and one or more

John/Jane Doe(s) (collectively, “Defendants” or “The Band”), and complain and allege as

follows:

                                          PARTIES

       1.     Plaintiff Prometheus Global Media, LLC is a Delaware Limited Liability

Company having a place of business at 340 Madison Avenue, New York, New York 10173.

       2.     Plaintiff Billboard IP Holdings, LLC is a Delaware Limited Liability Company

having a place of business at 340 Madison Avenue, New York, New York 10173. Plaintiff

Billboard IP Holdings, LLC is a subsidiary of Plaintiff Prometheus Global Media, LLC.

Billboard IP Holdings, LLC holds title to Plaintiffs’ BILLBOARD registrations.
       Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 2 of 19 PageID #: 2



        3.         Plaintiffs are in the business of providing goods and services in the field of music

and music-related entertainment, including its famous BILLBOARD music charts and music

awards, entertainment services in the nature of providing live music, musical performance,

live show performances and entertainment events, and providing information, websites, social

media, editorial content, publications, charts, audio cassettes, clothing, and other related goods

and services in the field of music and music-related entertainment.

        4.         Upon information and belief, Defendant John Davis is a United States citizen,

residing at 169 Tamarack Street, Islip, NY 11751 and is a member who owns and controls The

Band doing business as Billboard Live Band. A screenshot from the Defendants’ website at

http://www.billboardliveband.com/about-the-band/ is attached hereto as Exhibit D, showing

Defendant John Davis as a principal member of The Band. Upon information and belief, The

Band regularly provides live music and performances at various venues and establishments in

Long     Island,     New     York.    A    screenshot    from    Defendants’    Facebook     page     at

https://www.facebook.com/pg/Billboard70/events/?ref=page_internal is attached hereto as

Exhibit A, showing Defendants’ current and past performance venues throughout Long Island,

NY.

        5.         Upon information and belief, Defendant Steve Stewart is a United States citizen,

residing at 558 Bayport Avenue, Bayport, NY 11705 and is a member who owns and controls

The Band doing business as Billboard Live Band. See Exhibit D.

        6.         Upon information and belief, Defendant Rodney James Tucciarone is a United

States citizen, residing at 35 Blair Drive, Coram, NY 11727 and is a member who owns and

controls The Band doing business as Billboard Live Band. See Exhibit D.




                                                    2
      Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 3 of 19 PageID #: 3



        7.      Upon information and belief, Defendant Brian Connolly is a United States citizen,

residing at 143 Bluespruce Road, Levittown, NY 11756 and is a member who owns and controls

The Band doing business as Billboard Live Band. See Exhibit D.

        8.      Upon information and belief, Defendant John Golden is a United States citizen,

whose primary residence address is unknown and is a member who owns and controls The Band

doing business as Billboard Live Band. See Exhibit D.

        9.      Upon information and belief, one or more John/Jane Doe(s) are venues in Long

Island, New York that host performances by The Band and display The Band’s signage and other

materials that use Plaintiffs’ BILLBOARD and BILLBOARD LIVE marks and logo in violation

of Plaintiffs’ rights.

                                 JURISDICTION AND VENUE

        10.     This is a civil action arising under the trademark laws of the United States, Title

15, United States Code, Sections 1114 and 1125.

        11.     This action also arises under New York State law and alleges common law

trademark infringement and unfair competition.

        12.     This Court has subject matter jurisdiction pursuant to 15 U.S.C. Section 1121, and

28 U.S.C. Sections 1331, 1338, and 1367(a) because this Complaint raises federal questions

under the Lanham Act, and it involves State causes of action, including claims of statutory and

common-law trademark infringement, dilution, unfair competition, unfair trade practices,

cybersquatting, and counterfeiting.

        13.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338 over the Lanham Act claims because the action alleges, inter alia, violations of federal

statutes. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1338(b) and 1367 over the state law




                                                 3
      Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 4 of 19 PageID #: 4



claims because they assert a claim of unfair competition joined with a substantial and related

claim under the trademark laws, 28 U.S.C. § 1338(b) and are so related to the federal cause of

action that they form the same case or controversy, 28 U.S.C. § 1367.

        14.     Venue is proper in this judicial district under 28 U.S.C. § 1391 because a

substantial part of the events giving rise to the claims raised in the lawsuit occurred in this

judicial district, Defendants conduct business in this district, Defendants’ actions have injured

Plaintiffs are in this judicial district , and Defendants are subject to jurisdiction in this district.

        15.     Upon information and belief, this Court has jurisdiction over each and every one

of the Defendants because Defendants committed acts of trademark infringement and unfair

competition in this district, causing injury to Plaintiffs in this state and district. Upon information

and belief, Defendants are authorized to do business in this district, maintain offices in this

district, regularly transact business and have purposely targeted their activities in this state and

district, advertise and sell the services at issue through advertisements and promotions, conduct

business at multiple venues in Long Island, NY, including Shirley, Hampton Bays, Bablyon,

Wantagh, Patchogue, Bellmore, Riverhead, Amityville, Bay Shore, Lido Beach, New York (see

the attached Exhibit A), and provide an online website and social media sites via the Internet to

New York residents and New York entities. In addition, Defendants have purposely directed

their actions to unlawfully trade off on Plaintiffs’ BILLBOARD marks and used the marks for

the promotion, advertising and endorsement of their own band services and to dilute and tarnish

Plaintiffs’ BILLBOARD marks in violation of both the Lanham Act and the New York State

trademark and unfair competition laws.




                                                    4
      Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 5 of 19 PageID #: 5



        16.       Defendants have purposely availed themselves to this state and this district at least

because they have promoted the band services under the name Billboard Live Band to consumers

and persons in this state and district.


                                           BACKGROUND

        17.       Plaintiffs use and own a large number of BILLBOARD and BILLBOARD LIVE

trademarks and service marks (hereinafter “BILLBOARD Family of Marks”) in the field of

music, music-related entertainment and live performances, and music-related goods, including its

famous music charts and music awards, entertainment services in the nature of providing live

music, musical performance, live show performances and entertainment events, providing

information, websites, social media, content, software applications, publications, charts, audio

cassettes, clothing, and other related goods and services in the field of music and music-related

entertainment.

           18. Some of the BILLBOARD Family of Marks include:

                 BILLBOARD LIVE (stylized), Registration No. 2,290,642, issued November 2,
                  1999, for providing entertainment services in the nature of providing live music;

                 BILLBOARD, Registration No. 4,211,680, issued September 18, 2012, for a wide
                  range of goods and services including entertainment services in the nature of
                  providing live musical performances;

                 BILLBOARD, Registration No. 4,090,682 issued January 24, 2012 for a wide
                  range of goods and services including nightclub entertain events, entertainment
                  services in the nature of live musical performances, website services, etc.,

                 BILLBOARD MUSICE AWARDS, Registration No. 3023506, issued December
                  6, 2005 for an annual awards program;

                 BILLBOARD LIVE, Registration No. 2,319,617, issued February 15, 2000, for
                  clothing;




                                                    5
     Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 6 of 19 PageID #: 6



                BILLBOARD.COM, Registration No. 2,202,505, issued November 10, 1998, for
                 providing information in the field of music and music-related entertainment by
                 means of a multi-user global computer information network;

                BILLBOARD BULLETIN, Registration No. 2,160,124, issued May 26, 1998, for
                 news reports about the music and entertainment industry;

                BILLBOARD, Registration No. 1,528,168, issued March 7, 1989, for magazines
                 about the music and entertainment industry, posters, sound recordings, popularity
                 charts, and video charts;

                BILLBOARD, Registration No. 2,082,353, issued July 22, 1997, for clothing,
                 namely, T-shirts, polo shirts, shorts, jackets, wind resistant jackets, sweat pants,
                 sweat shirts, caps, head bands, wrist bands, sun visors, hats, and scarves;

                BILLBOARD 200, Registration No. 1,704,965, issued August 4, 1992, for sound
                 recording popularity charts issued periodically;

                BILLBOARD, Registration No. 4974233 for downloadable music and videos and
                 entertainment services;

                BILLBOARD, Registration No. 986949 for sound recording popularity charts
                 issued June 25, 1974;

                BILLBOARD, Registration No. 606753 for periodicals issued May 31, 1955;

                BILLBOARD, Registration No. 3475206 for advertising, marketing and
                 promotional services issued July 29, 2008;

as well as many other trademarks and service marks and common-law rights. Copies of the

above-mentioned trademark registrations are attached hereto as Exhibit B.

       19.       Plaintiffs have registered and maintain websites at the Domain Names

BILLBOARDLIVE.COM created March 16, 2007, BILLBOARD.COM created November 7,

1996 and BILLBOARD.BIZ created March 27, 2002, through which it provides information in

the field of music and music-related entertainment by means of a multi-user global computer

information network and promotes its BILLBOARD Family of Marks and its goods and services

within the music-related entertainment field.




                                                  6
     Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 7 of 19 PageID #: 7



       20.     Plaintiffs   have    extensively   employed,   advertised,   and    publicized   the

BILLBOARD Family of Marks to identify its services and goods domestically and

internationally. As a result of such advertising and expenditures, Plaintiffs have established the

BILLBOARD Family of Marks, and, in particular, the marks BILLBOARD and BILLBOARD

LIVE as famous and strong marks.

       21.     The BILLBOARD and BILLBOARD LIVE marks have become widely known

and recognized throughout the United States and worldwide as a symbol of high-quality services

and goods in the entertainment industry through various media, including the Internet.


                                   DEFENDANTS’ ACTIVITIES

       22.     On information and belief, on or around March 2014, Defendants began operating

a band under the name BILLBOARD LIVE BAND as a tribute band performing throughout

Long Island, New York.

       23.     On     information     and    belief,   Defendants     registered    the    domain

BILLBOARDLIVEBAND.COM on or about August 28, 2014 and have been advertising The

Band’s services for performing live music, providing live music, musical performances, live

show performances and entertainment events, on the website under the name BILLBOARD

LIVE BAND since then. A screenshot of the domain history with screenshots of the web pages

is attached hereto as Exhibit C.

       24.     On information and belief, on or about March 2014, Defendants began advertising

The Band services, namely, entertainment services in the nature of providing live music, musical

performance, live show performances and entertainment events, under the name BILLBOARD

LIVE BAND on social media sites, such as Facebook, Twitter and Instagram. Screenshots of

Defendants’ social media sites are attached hereto as Exhibit D.


                                                  7
     Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 8 of 19 PageID #: 8



       25.     On information and belief, since about March 2014, Defendants applied the name

BILLBOARD LIVE to signage at venues. Photos of Defendants’ BILLBOARD LIVE signage

are attached hereto as Exhibit E.

       26.     On information and belief, Defendants distribute or sell merchandise, such as T-

shirts and other promotional items, bearing Plaintiffs’ BILLBOARD and BILLBOARD LIVE

marks and logo.

       27.     On information and belief, at the time Defendants decided to use the

BILLBOARD LIVE mark, they also copied Plaintiffs’ logo, which is shown in Exhibit F

attached hereto. Screenshots and photographs of Defendants’ website, social media and signage

showing Defendants’ BILLBOARD logo are included at Exhibits D and E.

       28.     On information and belief, at the time Defendants decided to use the

BILLBOARD LIVE mark and BILLBOARD logo, they were aware of Plaintiffs’ BILLBOARD

Family of Marks and the federal registrations therefor and Plaintiffs’ BILLBOARD logo, and

willfully intended to trade on Plaintiffs’ reputation, to cause confusion with Plaintiffs’

BILLBOARD Family of Marks, and to cause dilution of Plaintiffs’ famous marks.

       29.     On information and belief, Defendants John Davis, Steve Stewart, Rodney J.

Tucciarone, Brian Connolly and John Golden, individually, have caused and directed the actions

alleged in paragraphs 20-28.

       30.     On information and belief, Defendants plan to continue using the names

BILLBOARD and BILLBOARD LIVE, and the BILLBOARD logo to advertise The Band’s

services, namely, entertainment services in the nature of providing live music, musical

performance, live show performances and entertainment events, on signage at the venues and in




                                               8
     Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 9 of 19 PageID #: 9



print advertisements. See screenshot from Defendants’ Facebook page listing upcoming show

events, attached hereto as Exhibit G.

       31.     On information and belief, Defendants have plans to continue using the domain

name BILLBOARDLIVEBAND.COM in connection with The Band’s services in the field of

music and music-related entertainment including providing live music, musical performance, live

show performances and entertainment events.

       32.     On information and belief, Defendants have plans to continue using the name

BILLBOARD LIVE to advertise The Band’s services, namely, entertainment services in the

nature of providing live music, musical performance, live show performances and entertainment

events, on social media sites such as Facebook, Twitter and Instagram. See Exhibit G.

       33.     On information and belief, Defendants John Davis, Steve Stewart, Rodney James

Tucciarone, Brian Connolly and John Golden, individually, will continue to cause and direct the

actions alleged in paragraphs 29-32.

       34.     Defendants’ activities are likely to cause confusion, mistake or deception among

the public and are likely to lead the public to erroneously conclude that the goods and services

offered by Defendants originate with, and/or are sponsored by, and/or are authorized by

Plaintiffs to the damage and harm of Plaintiffs and the public.

       35.     Defendants’ activities are likely to and have caused irreparable injury to

Plaintiffs’ reputation and goodwill.

       36.     Defendants’ continued activities cause dilution of the distinctive quality of the

Plaintiffs’ BILLBOARD Family of Marks and will cause further irreparable harm to Plaintiffs,

their business reputation, and goodwill for which Plaintiffs have no adequate remedy at law.




                                                 9
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 10 of 19 PageID #: 10



        37.     Plaintiffs became aware of Defendants and their unauthorized use of Plaintiffs’

BILLBOARD and BILLBOARD LIVE marks and logo around February 2019. Plaintiffs have

notified Defendants of their rights in the BILLBOARD Family of Marks and have requested that

Defendants immediately cease their infringing activities by letters and emails sent on or around

March 21, 2019, April 8, 2019, April 26, 2019, May 7, 2019, May 10, 2019, and May 14, 2019.

Copies of the correspondence are attached hereto as Exhibit H. Counsel for Defendants, Gregory

Gulia, responded to the cease and desist letter and acknowledged Plaintiffs’ rights in their

BILLBOARD Family of Marks. See Exhibit H. Notwithstanding the notifications provided by

Plaintiffs, Defendants have continued to use the BILLBOARD and BILLBOARD LIVE marks

in violation of Plaintiffs’ rights.

                            Count One – Trademark And Service Mark
                        Infringement Under Section 32 of The Lanham Act

        38.     Plaintiffs re-allege the allegations contained in Paragraphs 1-34 as if fully set

forth herein.

        39.     Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114 (1)(a), prohibits the use in

commerce, without the consent of the registrant, of any reproduction, counterfeit, copy, or

colorable imitation of a registered mark in connection with the sale, offering for sale,

distribution, or advertising of any goods or services on or in connection with which such use is

likely to cause confusion, or to cause mistake, or to deceive.

        40.     By the acts described above, Defendants’ use of Plaintiffs’ BILLBOARD and

BILLBOARD LIVE marks, and their use and registration of the domain name

BILLBOARDLIVEBAND.COM in connection with the sale, offering for sale, distribution and

advertising of goods and services which are identical or confusingly similar to those offered by




                                                10
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 11 of 19 PageID #: 11



Plaintiffs constitute willful infringement of Plaintiffs’ federally registered BILLBOARD Family

of Marks in violation of Section 32(1)(a) of the Lanham Act.

          41.    By the acts described above, Defendants’ registration and use of the domain name

BILLBOARDLIVEBAND.COM, and their use of the trademarks BILLBOARD and

BILLBOARD LIVE have caused, and are likely to cause confusion as to the source, sponsorship,

or origin of the goods and/or services offered under the trademarks and the domain name.

Among other things, the BILLBOARDLIVEBAND.COM domain name confuses Internet users

searching for ownership information, and misleads users who are searching for Plaintiffs’ site,

but are lured to Defendants’ site. The domain name hinders Plaintiffs’ own ability to offer its

services in commerce over the Internet. Defendants’ registration and use of the domain name

BILLBOARDLIVEBAND.COM, and their use of the trademarks BILLBOARD and

BILLBOARD LIVE thus infringes the federally registered BILLBOARD Family of Marks in

violation of Section 32(1)(a) of the Lanham Act.

          42.    Plaintiffs have suffered and will continue to suffer irreparable harm as a result of

such infringement of their BILLBOARD Family of Marks.

                 Count Two – False Designation of Origin and Unfair Competition

          43.    Plaintiffs re-allege all allegations contained in Paragraphs 1-39 as if fully set forth

herein.

          44.    Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), provides that

          Any person who, on or in connection with any goods or services, . . . uses in commerce
          any word, term, name, symbol, or device, or any combination thereof, or any false
          designation of origin, false or misleading description of fact, or false or misleading
          representation of fact, which-

          (A) is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
          connection, or association of such person with another person, or as to the origin,
          sponsorship, or approval of his or her goods, services, or commercial activities by another



                                                   11
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 12 of 19 PageID #: 12



       person, or (B) in commercial advertising or promotion, misrepresents the nature,
       characteristics, qualities, or geographic origin of his or her or another person’s goods,
       services, or commercial activities, shall be liable in a civil action by any person who
       believes that he or she is or is not likely to be damaged by such act.

           45.     Defendants’ use of the trademarks BILLBOARD and BILLBOARD LIVE,

trade name BILLBOARD LIVE BAND and Domain Name BILLBOARDLIVEBAND.COM,

and Facebook page, www.Facebook.com/BillboardLiveBand, constitute statutory unfair

competition under Section 43(a) of the Lanham Act. Defendants’ unauthorized use, in interstate

commerce, of the BILLBOARD and BILLBOARD LIVE marks in connection with goods and

services that are identical to those offered by Plaintiffs, but are, in fact, not offered by Plaintiffs,

or otherwise affiliated with, endorsed by, or sponsored by Plaintiffs, constitute a false

designation of origin that is likely to cause confusion, mistake, or deception as to the affiliation

or connection of The Band, trade name, website, domain name and social media sites with

Plaintiffs. All such acts are in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a).

           46.     Plaintiffs have suffered and will continue to suffer irreparable harm as a result

of such false designation of origin.

                                       Count Three – Dilution

       47.       Plaintiffs re-allege the allegations contained in Paragraphs 1-43 as if fully set

forth herein.

       48.       The BILLBOARD Family of Marks have become famous and distinctive

throughout the United States and throughout the world through Plaintiffs’ continuous and

exclusive use of the marks in connection with Plaintiffs’ services and goods.

       49.       Because Plaintiffs’ services and goods have gained a reputation for superior

quality and excellence, the BILLBOARD Family of Marks, which are always used in connection



                                                  12
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 13 of 19 PageID #: 13



with Plaintiffs’ services and goods in the music-related industry, are renown and have gained

substantial fame and good will in the United States and throughout the world.

       50.      Defendants’ use of BILLBOARD and BILLBOARD LIVE as a trademark and

domain name has caused and continues to cause irreparable injury to and dilution of the

BILLBOARD Family of Marks’ distinctive quality in violation of Plaintiffs’ rights under 15

U.S.C. § 1125(c). Defendants’ use of BILLBOARD and BILLBOARD LIVE dilutes, blurs,

tarnishes, and whittles away the distinctiveness of Plaintiffs’ BILLBOARD Family of Marks.

Defendants’ use of BILLBOARD and BILLBOARD LIVE further misappropriates the goodwill

of the BILLBOARD Family of Marks.

       51.      As a direct and proximate result, Plaintiffs have suffered and continue to suffer

irreparable harm to their valuable BILLBOARD Family of Marks. Unless (1) the BILLBOARD

and BILLBOARD LIVE names are removed from all signage and advertising, (2) the domain

name BILLBOARDLIVEBAND.COM is transferred and/or forfeited to Plaintiffs, (3)

Defendants’ social media accounts are removed, and (4) Defendants are prohibited from

otherwise using Plaintiffs’ BILLBOARD and BILLBOARD LIVE marks and logo, Plaintiffs

will continue to be irreparably harmed.

       52.      Plaintiffs have no adequate remedy at law that will compensate it for the

continued and irreparable harm they will suffer if the signage, advertising, and social media

accounts are not removed, and if the Domain Name is not transferred and/or forfeited to Plaintiff.

        Count Four – Common Law Trademark Infringement and Unfair Competition

       53.      Plaintiffs re-allege the allegations contained in Paragraphs 1-49 as if fully set

forth herein.




                                               13
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 14 of 19 PageID #: 14



        54.     The foregoing acts of Defendants constitute trademark and service mark

infringement and unfair competition in violation of the common law of New York.

        55.     In addition to the Federal Registrations owned by Plaintiffs, as set forth above,

Plaintiffs’ BILLBOARD® and BILLBOARD LIVE® marks enjoy common law rights in New

York and throughout the United States. These rights are senior and superior to any rights which

Defendants may claim.

        56.     Defendants’ use of BILLBOARD and BILLBOARD LIVE marks was

intentionally designed to mimic Plaintiffs’ marks so as to cause confusion regarding the source

of Defendants’ goods and services in that purchasers thereof will be likely to associate or have

associated such goods and services with, as with originating with, or as approved by Plaintiffs,

all to the detriment of Plaintiffs.

        57.     Defendants’ infringement will continue unless enjoined by the Court.

        58.     Upon information and belief, as a direct and proximate result of Defendants’

actions in misappropriating Plaintiffs’ trademark rights, Plaintiffs will need to conduct a

corrective advertising campaign to alleviate existing and ongoing future confusion in the

marketplace, in an amount to be determined.

        59.     Defendants’ acts complained herein amount to a bad faith misappropriation of the

labor, skill, expenditures and proprietary property of Plaintiffs.

        60.     Defendants have inter alia used a confusingly similar brand, copied Plaintiffs’

trademarks and service marks and logo and passed it off as their own.

        61.     At all times relevant to the Complaint, Defendants’ conduct was intentional and

purposely directed at Plaintiffs.

        62.     Such conduct was done in bad faith and amounts to unfair actions by Defendants.




                                                 14
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 15 of 19 PageID #: 15



        Claim Five - Injury to Business Reputation, Dilution Under NY Gen. Bus. Law. §360-L

        63.     Plaintiffs re-allege the allegations contained in Paragraphs 1-59 as if fully set

forth herein.

        64.     The BILLBOARD Family of Marks have become famous and distinctive in New

York through Plaintiffs’ continuous and exclusive use of the marks in connection with Plaintiffs’

services and goods.

        65.     Because Plaintiffs’ goods and services have gained a reputation for excellence,

the BILLBOARD Family of Marks, which have always been used in connection with Plaintiffs’

goods and services defined above, have gained substantial fame, renown, and goodwill in New

York.

        66.     Defendants’ use of the BILLBOARD and BILLBOARD LIVE marks has caused

and continues to cause irreparable injury to Plaintiffs’ business reputation and dilution of

Plaintiffs’ BILLBOARD Family of Marks’ distinctive quality in violation of NY Gen. Bus. Law

§360-L. Defendants’ use of BILLBOARD and/or BILLBOARD LIVE dilutes and tarnishes the

distinctiveness of Plaintiffs’ BILLBOARD Family of Marks.

        67.     As a direct and proximate result, Plaintiffs have suffered and continue to suffer

irreparable harm to their valuable BILLBOARD Family of Marks. Unless the BILLBOARD and

BILLBOARD LIVE names are removed from all signage, advertising, websites, social media

content, and marketing materials, Plaintiffs will continue to be irreparably harmed.

        68.     Plaintiffs have no adequate remedy at law that will compensate them for the

continued and irreparable harm they will suffer if the signage, advertising, websites, social media

content, and marketing materials are not removed.




                                                15
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 16 of 19 PageID #: 16



                 Count Six – Anti-cybersquatting Under Section 43(d) Of The Lanham Act

          69.    Plaintiffs re-allege all allegations contained in Paragraphs 1-65 as if fully set forth

herein.

          70.    Section 43(d)(1)(A) of the Lanham Act, 15 U.S.C. § 1125(d)(1)(A), provides that:

          A person shall be liable in a civil action by the owner of a mark, including a personal
          name, which is protected as a mark under this section, if, without regard to the goods or
          services of the parties, that person-

          …(ii) registers, traffics in, or uses a domain name that (I) in the case of a mark that is
          distinctive at the time of registration of the domain name, is identical or confusingly
          similar to that mark; (II) in the case of a famous mark that is famous at the time of
          registration of the domain name, is identical or confusingly similar to or dilutive of that
          mark; or (III) is a trademark, word, or name protected by reason of section 706 of title 18,
          United States Code, or section 220506 of title 36.

          71.    The domain name BILLBOARDLIVEBAND.COM was registered on August 28,

2014 via ENOM.COM long after Plaintiffs adopted their BILLBOARD Family of Marks, and

long after these marks became distinctive and famous. See domain history records for

BILLBOARDLIVEBAND.COM at Exhibit C.

          72.    The domain name BILLBOARDLIVEBAND.COM is confusingly similar to and

dilutive of the BILLBOARD Family of Marks.

          73.    The      registration     by      Defendants        of     the      domain       name

BILLBOARDLIVEBAND.COM, which is identical and confusingly similar with Plaintiffs’

BILLBOARD Family of Marks, is a violation of Section 43(d)(1)(A) of the Lanham Act.

          74.    Upon information and belief, in registering the domain name, Defendants have

acted with a bad faith intent to profit from the widely recognized and distinctive BILLBOARD

Family of Marks and the good will associated therewith.




                                                   16
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 17 of 19 PageID #: 17



          75.    Defendants’      registration      and/or    use     of     the     domain       name

BILLBOARDLIVEBAND.COM constitutes acts of cyberpiracy in violation of Section 43(d) of

the Lanham Act, 15 U.S.C. § 1125(d).

                Count Seven – Counterfeiting Under Section 32(1)(a) Of The Lanham Act

          76.    Plaintiffs re-allege all allegations contained in Paragraphs 1-72 as if fully set forth

herein.

          77.    Section 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(a), prohibits the use in

commerce, without the consent of the registrant, of any reproduction, counterfeit, copy, or

colorable imitation of a registered mark in connection with the sale, offering for sale,

distribution, or advertising of any goods of services on or in connection with which such use is

likely to cause confusion, or to cause a mistake, or to deceive.

          78.    Through the acts described above, Defendants are selling merchandise with the

BILLBOARD logo and selling “counterfeits” of the federally-registered BILLBOARD Family of

Marks, within the meaning of Subsection 34(d)(1)(B) of the Lanham Act, 15 U.S.C. §

1116(d)(1)(B), Section 45 of the Lanham Act, 15 U.S.C. § 1127, and in a manner that violates

Section 32(I)(a) of the Lanham Act.              Defendants have been using Plaintiffs’ registered

trademarks without consent or authorization from Plaintiffs for use in any manner at any time.


                                   DEMAND FOR JURY TRIAL

            79. Plaintiffs demand a trial by jury on all claims and issues so triable.


                                      PRAYERS FOR RELIEF

          WHEREFORE, Plaintiffs pray that judgment be entered against Defendants as follows:




                                                    17
    Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 18 of 19 PageID #: 18



         1.     Defendants and their officers, members, managers, affiliates, agents, employees,

servants, representatives, and all persons acting under or in concert with them be preliminarily

enjoined throughout the pendency of this lawsuit, and permanently enjoined thereafter, from

using the marks BILLBOARD and BILLBOARD LIVE, and any other mark, word or name

confusingly similar to, phonetically equivalent to, or including the marks BILLBOARD and

BILLBOARD LIVE, anywhere, including, but not limited to, signage, advertisements, domain

names, internet, social media, trade name, and LLC name, from and from otherwise competing

unfairly with Plaintiffs in any manner;

         2.     The BILLBOARDLIVEBAND.COM Domain Name be preliminarily and

permanently transferred to Plaintiffs and/or forfeited by Defendants;

         3.     Defendants be required to account and pay to Plaintiffs all profits derived by

them, individually and/or jointly, as a result of the activities complained of herein;

         4.     Defendants be required to pay to Plaintiffs damages sustained as a result of the

activities complained of herein, including, but not limited to, damages as provided by 15 U.S.C.

§1117;

         5.     Defendants be required to pay increased damages due to their willful

infringement;

         6.     Defendants be required to pay punitive damages;

         7.     Defendants be required to pay both pre-judgement and post-judgement interest on

each and every damage award;

         7.     Defendants be required to pay costs, disbursements and attorneys’ fees; and

         8.     For such other and further relief as this Court deems just and proper.




                                                 18
   Case 1:19-cv-03256 Document 1 Filed 05/31/19 Page 19 of 19 PageID #: 19




                                   Respectfully submitted,


May 31, 2019                       /s/ Tatyana Voloshchuk_____________________
                                   Tatyana Voloshchuk (TV0131)
                                   ST. ONGE STEWARD JOHNSTON & REENS LLC
                                   986 Bedford Street
                                   Stamford, Connecticut 06905-5619
                                   Telephone: (203) 324-6155
                                   Facsimile: (203) 327-1096
                                   Email:
                                           tvoloshchuk@ssjr.com
                                           litigation@ssjr.com

                                   OF COUNSEL

                                   Gene S. Winter
                                   ST. ONGE STEWARD JOHNSTON & REENS LLC
                                   986 Bedford Street
                                   Stamford, Connecticut 06905-5619
                                   Telephone: (203) 324-6155
                                   Facsimile: (203) 327-1096
                                   Email: gwinter@ssjr.com


                                   ATTORNEYS FOR PLAINTIFFS




                                     19
